DETAILED ACTION
Status of the Claims
1.	Claims 1-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al. (Anal Chem. 2010, 3118-3123) in view of Ohno et al. (Biosensors and Bioelectronics, 2013, 422-426) and Heo et al. (Journal of the Electrochemical Society, 2011, 158, J76-J80).

a carbon nanotube array that is patterned to define an electrode (SWNT forest patterned to define a PG electrode; Fig 1 and section Fabrication of Immunosensors); 
a biorecognition agent disposed on a surface of the electrode (a capture antibody disposed on surface of electrode; Fig 1 and section Fabrication of Immunosensors), 
Malhotra et al. do not teach the electrode comprise a first plurality of electrode segments, a second plurality of electrode segments interdigitated and the first plurality of electrode segments each having a height-to-width aspect ratio of at least 1 to 1.  
However, Ohno et al. teach an electrochemical impedance biosensor with interdigitated electrode (IDE) i.e. electrode comprising first plurality of electrode segment and second plurality of electrode segments interdigitated with each other for the detection of immunoglobulin (see abstract). Ohno et al. teaches the IDE structure offers many advantages over conventional electrodes such as high surface area which enables increase sensitivity of the sensor (see page 422, col. 2). Furthermore, Heo et al. teach an interdigitated electrode array for electrochemical application wherein the aspect ratio of 1:1 provided increase in current compared to 3:1 (see Results and Discussion on page J78 and Fig 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Ohno et al. and Heo et al. to modify the configuration of the electrode of Malhotra to be an IDE because IDE structure provides high surface area which enables increase sensitivity of the sensor and designing IDE to have 1:1 aspect ratio would further provide increase in output current. 
Claim 2.  modified Malhotra et al. teach the first carbon nanotube array is a first vertically-aligned carbon nanotube array (VANTA) and the second carbon nanotube array is a second VANTA (the nanotube forest is vertically disposed on the electrode; See Fig 1).  

Claim 7. modified Malhotra et al. teach the second plurality of electrode segments each have a height-to-width aspect ratio of at least 1 to 1, the height-to-width aspect ratio of the second plurality of electrode segments being approximately equal to the height-to-width aspect ratio of the first plurality of electrode segments (Heo teach both the segments of IDE has 1:1; see Results and Discussion on page J78 and Fig 4).  

Claim 8. modified Malhotra et al. teach an electrode segment of the first plurality of electrode segments has a width of approximately 25 microns and a height equal to or greater than 25 (Ohno et al. teach has width of 20 microns; see Ono Section 2.2 and Heo teaches segments of IDE could have 1:1 ratio; see Results and Discussion on page J78 and Fig 4). Modified Malhotra do not explicitly teach the width and height are 25 microns. However, a prima facie case of obviousness exists wherein the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,783,227 USPQ 773,779 (Fed. Cir. 1985) (see MPEP 2144.05 I.).


Claim 9. modified Malhotra et al. teach a spacing between an electrode segment of the first plurality of electrode segments and an adjacent electrode segment of the second plurality of electrode segments is in a range of 1-25 microns (Ohno teach 20 micron gap is between the adjacent fingers; see Ono Section 2.2).  

Claim 10. Modified Malhotra et al. teach the apparatus is configured to detect, using electrochemical impedance spectroscopy (EIS), a concentration of an analyte corresponding with the biorecognition agent (Malhotra et al. teach amperometric immunosensor for detecting concentration of cancer biomarker with labeled biorecognition agent; see Discussion and Ono et al. teach a label free electrochemical impedance sensor for detection of antigen with antibody, the EIS does not need labelling process or other pretreatment process, thus making the detection easy and rapid; see page 422, col. 1, therefore, it would have been obvious to configure the Malhotra et al. immunosensor to detect cancer biomarker with EIS because it is a rapid and easy detection method).  

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al, Ohno et al. and Heo et al. as applied to claim 1 above, and further in view of Huang et al. (US 2012/0070837) and Joanis et al. (US 2010/0304414).
Claims 4-6, modified Malhotra et al. teach immunosensor is suitable for measuring other biomarkers but do not teach the biorecognition agent includes an antibody specific to detection of an oncoprotein, wherein the oncoprotein is a CIP2A protein and the antibody is a PP2A cancerous inhibitor or an antibody specific to detection of a Methicillin-resistant Staphylococcus aureus (MRSA) bacteria.  
	However, Huang et al. teach detecting CIP2A as a biomarker for cervical cancer with PP2A antibody via ELISA assay [0080][0091]. Similarly, Joanis et al. teach antibody to detect MRSA in the sample using ELISA assay [022][0023][0025].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Huang et al. and Joanis et al. to optimize the modified Malhotra immunosensor with different type of antibodies for the detection of different analytes. 

 Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al, Ohno et al. and Heo et al. as applied to claim 1 above, and further in view of Hanna et al. (Journal of Microelectromechanical system, 2014, 1330-1339).
	Claim 11, modified Malhotra et al. do not teach the first carbon nanotube array and the second carbon nanotube array are infiltrated with amorphous carbon.  However, Hanna et al. teach CNT forest based microelectromechanical systems (MEMS) and teach the necessity of infiltrated CNTs with carbon in order to hold the CNT forest together on its own and having low stiffness with high aspect ratio (see page 1330, col. 2, paragraph 1and section VII). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Hanna et al. teaching to infiltrate the CNTs of Malhotra with amorphous carbon because it would hold the CNT forest together on its own thereby by providing low stiffness with high aspect ratio. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al, Ohno et al. and Heo et al. as applied to claim 1 above, and further in view of Tominaga et al. (US 2014/0113127).
Claim 12, modified Malhotra et al. do not teach the first electrode and the second electrode are hydrophobic.  However, Tominaga et al. teach the method of making CNT onto substrate comprised of disposing porous oxide material on substrate and growing CNTs therefrom by heat-treating the electrode substrate in non-oxidizing atmosphere i.e. reduced atmosphere [0164]-[0167][0129]-[0130] to produce CNTs of desired diameter and reduce generation of byproducts [0230]. The heat treatment makes the CNTs hydrophobic as supported by applicant (see specification [0051]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention in view of Tominaga et al. teaching to heat treat the first and second electrode of modified Malhotra et al. because the heat treatment provides CNTs of desired diameter and would reduce generation of byproducts.
 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al, Ohno et al. and Heo et al. as applied to claim 1 above, and further in view of Kim et al. (Bioconjugate Chem, 2012, 23, 2078-2086).
	Claim 13, modified Malhotra et al. do not teach first and second electrodes are hydrophilic.  However, Kim et al. teach device for electrochemical biosensing comprising treating the CNT tubes with oxygen plasma treatment (hydrophilic treatment) prior to immobilizing biomolecular recognition molecule, the plasma treatment provides large effective area thereby significantly amplifying the amperometric electrochemical signal (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Kim et al. teaching to treat the carbon nanotubes of Malhotra et al. with the oxygen plasma treatment because it would provide greater surface area to attach biorecognition molecules which in turn would amplify the electrochemical signal.  
 
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al, (Anal Chem. 2010, 3118-3123) in view of Hanna et al. (Journal of Microelectromechanical system, 2014, 1330-1339).
Claims 14 and 15. Malhotra et al. teach an apparatus (amperometric immunosensor) comprising:
 a patterned carbon nanotube array having a height of greater than or equal to 0.5 microns (µm) (SWNT forest patterned to define a PG electrode, wherein the MWNT has height of 700 nm (0.7 microns); Fig 1 and section Synthesis of Ab2-MWNT-HRP Bioconjugates); 
a biorecognition agent disposed on the surface of the carbon nanotube array (a capture antibody disposed on surface of electrode; Fig 1 and section Synthesis of Ab2-MWNT-HRP Bioconjugates), 
Malhotra et al. do not teach amorphous carbon infiltrated in a surface of the patterned carbon nanotube array. However, Hanna et al. teach CNT forest based microelectromechanical systems (MEMS) and teach the necessity of infiltrated CNTs with carbon in order to hold the CNT forest together on its own and having low stiffness with high aspect ratio (see page 1330, col. 2, paragraph 1and section VII). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Hanna et al. teaching to infiltrate the CNTs of Malhotra with amorphous carbon because it would hold the CNT forest together on its own thereby by providing low stiffness with high aspect ratio. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al, and Hanna et al. as applied to claim 14 above, and further in view of Ohno et al. (Biosensors and Bioelectronics, 2013, 422-426)
Claim 16. Modified Malhotra et al. teach the apparatus is configured to detect a concentration of an analyte corresponding with the biorecognition agent (Malhotra et al. teach amperometric immunosensor for detecting concentration of cancer biomarker with labeled biorecognition agent; see Discussion) but do not teach using  electrochemical impedance spectroscopy (EIS) to detect and concentration of analyte. However Ono et al. teach a label free electrochemical impedance sensor for detection of antigen with antibody, the EIS does not need labelling process or other pretreatment process, thus making the detection easy and rapid (see page 422, col. 1). Therefore, it would have been obvious to configure the Malhotra et al. immunosensor to detect cancer biomarker with EIS because it is a rapid and easy detection method.  

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al. and Hanna. as applied to claim 14 above, and further in view of Huang et al. (US 2012/0070837) and Joanis et al. (US 2010/0304414).
Claims 17 and 18, modified Malhotra et al. teach immunosensor is suitable for measuring other biomarkers but do not teach the biorecognition agent includes an antibody specific to detection of an oncoprotein, wherein the oncoprotein is a CIP2A protein and the antibody is a PP2A cancerous inhibitor or an antibody specific to detection of a Methicillin-resistant Staphylococcus aureus (MRSA) bacteria.  
	However, Huang et al. teach detecting CIP2A as a biomarker for cervical cancer with PP2A antibody via ELISA assay [0080][0091]. Similarly, Joanis et al. teach antibody to detect MRSA in the sample using ELISA assay [0022][0023][0025].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Huang et al. and Joanis et al. to optimize the modified Malhotra immunosensor with different type of antibodies for the detection of different analytes. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al. (Anal Chem. 2010, 3118-3123) in view of Ohno et al. (Biosensors and Bioelectronics, 2013, 422-426) and Heo et al. (Journal of the Electrochemical Society, 2011, 158, J76-J80).
Claim 19.  Malhotra et al. teach method (see Fabrication of Immunosensors) comprising: 
forming a carbon nanotube array that is patterned to define an electrode (SWNT forest patterned to define a PG electrode; Fig 1 and section Fabrication of Immunosensors); 
immobilizing a biorecognition agent on a surface of the electrode (a capture antibody covalently attached on surface of electrode; Fig 1 and section Fabrication of Immunosensors), 
Malhotra et al. do not teach the electrode comprise a first plurality of electrode segments, a second plurality of electrode segments interdigitated and the first plurality of electrode segments each having a height-to-width aspect ratio of at least 1 to 1.  
However, Ohno et al. teach an electrochemical impedance biosensor with interdigitated electrode (IDE) i.e. electrode comprising first plurality of electrode segment and second plurality of electrode segments interdigitated with each other for the detection of immunoglobulin (see abstract). Ohno et al. teaches the IDE structure offers many advantages over conventional electrodes such as high surface area which enables increase sensitivity of the sensor (see page 422, col. 2). Furthermore, Heo et al. teach an interdigitated electrode array for electrochemical application wherein the aspect ratio of 1:1 provided increase in current compared to 3:1 (see Results and Discussion on page J78 and Fig 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Ohno et al. and Heo et al. to modify the configuration of the electrode of Malhotra to be an IDE because IDE structure provides high surface area which enables increase sensitivity of the sensor and designing IDE to have 1:1 aspect ratio would further provide increase in output current. 

 Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al, Ohno et al. and Heo et al. as applied to claim 19 above, and further in view of Hanna et al. (Journal of Microelectromechanical system, 2014, 1330-1339).
	Claim 20, modified Malhotra et al. do not teach prior to immobilizing the biorecognition agent, infiltrating the surface of the first electrode and the surface of the second electrode with amorphous carbon.  However, Hanna et al. teach CNT forest based microelectromechanical systems (MEMS) and teach the necessity of infiltrated CNTs with carbon in order to hold the CNT forest together on its own and providing low stiffness with high aspect ratio (see page 1330, col. 2, paragraph 1and section VII). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Hanna et al. teaching to infiltrate the CNTs of Malhotra with amorphous carbon prior to immobilizing the biorecognition agent because infiltration of CNTs would hold the CNT forest together on its own thereby by providing low stiffness with high aspect ratio for further functionalization. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al, Ohno et al. and Heo et al. as applied to claim 19 above, and further in view of Kim et al. (Bioconjugate Chem, 2012, 23, 2078-2086).
	Claim 21, modified Malhotra et al. do not teach prior to immobilizing the biorecognition agent, oxygen etching the first electrode and the second electrode.  However, Kim et al. teach device for electrochemical biosensing comprising treating the CNT tubes with oxygen plasma treatment (hydrophilic treatment) prior to immobilizing biomolecular recognition molecule, the plasma treatment provides large effective area thereby significantly amplifying the amperometric electrochemical signal (see abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Kim et al. teaching to treat the IDE of Malhotra et al. with the oxygen plasma treatment because it would provide greater surface area to attach biorecognition molecules which in turn would amplify the electrochemical signal.  
 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al, Ohno et al. and Heo et al. as applied to claim 19 above, and further in view of Tominaga et al. (US 2014/0113127).
Claim 22, modified Malhotra et al. do not teach prior to immobilizing the biorecognition agent, performing a bake process on the first electrode and the second electrode, the bake process being performed at a pressure that is less than atmospheric pressure.  However, Tominaga et al. teach the method of making CNT onto substrate comprised of disposing porous oxide material on substrate and growing CNTs therefrom by heat-treating the electrode substrate in non-oxidizing atmosphere i.e. reduced atmosphere [0164]-[0167][0129]-[0130] to produce CNTs of desired diameter and reduce generation of byproducts [0230] prior to immobilizing enzyme []. 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention in view of Tominaga et al. teaching to heat treat the first and second electrode of modified Malhotra et al. prior to immobilizing the biorecognition agent because the heat treatment would yield CNTs of desired diameter with reduced generation of byproducts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759